Citation Nr: 0327358	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  99-01 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder, and, if so, entitlement 
to service connection for a low back disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1972 to May 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The appellant disagreed and perfected appeals as 
to the issues listed on the title page, as well as issues 
concerning increased evaluations for his service-connected 
heart and hearing loss disabilities.  By a July 2000 
statement, the appellant withdrew these latter appeals, and 
so the issues for appellate review are as stated on the title 
page of this decision.  

In the decision below, the Board reopens the previously 
denied claim of service connection for a low back disorder, 
and remands for additional evidentiary development the 
reopened issue and the issues of entitlement to an evaluation 
in excess of 20 percent for duodenal ulcer and for a total 
disability rating based upon individual unemployability.  
These claims will be addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a back 
disorder on the merits in a November 1988 rating decision.  
The appellant was notified of this decision on November 25, 
1988, and did not appeal.  

2.  The evidence received since November 1988 concerning the 
low-back-disorder claim is new and material.  


CONCLUSIONS OF LAW

1.  The November 1988 RO rating decision that denied service 
connection for residuals of a low back disorder is final.  
38 U.S.C.A. §§ 7105(b) and (c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2003).  

2.  New and material evidence have been received, and the 
claim for service connection for a low back disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2003), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi , 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  See 38 U.S.C.A. § 
5100 (West 2002).  The Court therefore concluded that a 
person attempting to reopen a previously and finally denied 
claim is a claimant under the VCAA.  Quartuccio, 16 Vet. App. 
at 187.  Thus, 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
applies to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  Id.  The provisions of 38 U.S.C.A. § 5103(a) state 
that upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA must notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA.  

The claim herein decided involves a request to reopen a 
previously denied claim, and there is no issue as to whether 
it is substantially complete.  38 U.S.C.A. §5102 (West 2002); 
38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2003).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
May 1988.  Accordingly, when he later submitted statements 
seeking to reopen the previously denied service-connection 
claim, that informal claim did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2003).  
There is thus no issue as to providing the appropriate form 
or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a December 1999 letter, the 
RO informed the appellant of its determination not to reopen 
the previously denied low-back-disorder claim.  By a June 
2000 letter, the RO informed the appellant of a hearing 
scheduled the next month, which he attended.  In October 
2001, the RO issued a supplemental statement of the case 
informing the appellant that it reopened the low-back-
disorder claim and denied that claim on the merits.  This 
document also informed him of the VCAA and of VA's 
regulations implementing the VCAA.  In December 2001, the RO 
issued a supplemental statement of the case discussing the 
evidence considered and the criteria used in analyzing the 
low-back-disorder claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.   
See Quartuccio, 16 Vet. App. at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The claims file includes the service 
medical records and VA treatment records, as well as private 
medical records identified by the appellant.  VA has 
undertaken all necessary and reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  



II.  Analysis

By a November 1988 rating decision, the RO denied the 
appellant's claim of service connection for residuals of a 
low back injury.  It notified him of that decision by a 
November 25, 1988, letter.  He did not file a notice of 
disagreement with that determination within a year of notice 
of the rating decision.  The rating decision therefore became 
final.  38 C.F.R. § 3.160(d) (2002).  See 38 C.F.R. § 20.200 
(1988, 2003) (an appeal consists of a timely filed written 
notice of disagreement and, after a statement of the case has 
been furnished, a timely filed substantive appeal); 38 C.F.R. 
§ 20.302(a) (1988, 2003) (claimant must file a notice of 
disagreement with a rating decision within one year of notice 
of the decision in order to initiate an appeal).  

Final decisions of the RO, such as the November 1988 rating 
decision, may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 7105(c), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2003).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen having been 
received prior to August 29, 2001, the following regulation 
defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the May 1980 
rating decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992) .  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since November 1988 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

In the November 1988 rating decision, the RO found that there 
was no evidence of a current residuals of a low back injury.  
Although the service medical records showed he complained of 
back pain as early as February 1983 and as late as November 
1983, and included an x-ray report in September 1986 showing 
irregularity in the spinal process of L4 and L4 vertebra and 
an apparent nonfusion of the ossification center, there were 
no complaints of low back pain at separation or at a RO 
hearing in 1988.  

The evidence received since November 1988 includes VA and 
private treatment records showing low back degenerative 
arthritis.  VA clinical records September 1989 and from June 
to September 1991 showed low back pain.  Records from private 
physicians in March and April 1998 and in January and 
February 1999 revealed chronic low back pain secondary to 
herniated lumbar disc.  In April 1999, the appellant 
underwent anterior lumbar interbody fusion for chronic low 
back pain with degenerative disc disease at L4 and L5.  VA 
examinations in September 1999 and in July 2000 included 
diagnoses of degenerative disc disease.  

This evidence is presumed credible for the purposes of 
reopening the claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  It is new 
in that it was not previously of record.  It is also 
material, for it bears directly and substantially on the 
merits of the essential element that was a basis for the 
prior denial, namely the lack of competent medical evidence 
of a current low back disorder.  Accordingly, the Board finds 
that the evidence received subsequent to November 1988 is new 
and material and serves to reopen the claim for service 
connection for a low back disorder.  38 U.S.C.A. §§ 5108 and 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

The merits of the reopened claim will be addressed in the 
Remand section of this document.  


ORDER

The application to reopen claim of entitlement to service 
connection for residuals of a low back disorder is granted.  


REMAND

The appellant claims entitlement to service connection for a 
low back disorder.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, including arthritis, that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  

The evidence of record shows a current disorder (degenerative 
disc disease of the lumbar spine) and complaints of low back 
pain in service.  The question is whether the record contains 
medical evidence establishing a nexus, or connection, between 
the in-service complaints and the post-service findings.  VA 
examination in September 1999 revealed degenerative disc 
disease of the lumbar spine, and the examiner's opinion that 
"it is likely as not that the patient's current back 
problems are not specifically related to any spinous process 
problem."  He continued that "whether or not his duties of 
lifting and service are directly the cause of this pain, 
there still remains some moot point.  It should be noted that 
the patient apparently did some heavy lifting throughout much 
of his adult life.  I suspect that this heavy lifting both in 
service and in the civilian sector contributed to the 
patient's eventual L4-5 pathology."  The examiner's comments 
are vague, in that they suggest both no connection at all 
between the in-service findings and the post-service 
pathology, as well as the potential for a relationship based 
on the appellant's heavy lifting during service.  To clarify 
this ambiguity, the Board herein directs the RO to ask the 
examiner to clarify his opinion, or (if the examiner is 
unavailable) schedule a new examination to address this 
question.  

The appellant also claims an increased evaluation for 
duodenal ulcer and entitlement to TDIU.  The service-
connected duodenal ulcer is evaluation pursuant to the 
criteria of Diagnostic Code 7305, which provides for the 
following ratings at or above the currently assigned 20 
percent evaluation:  

20 percent:  Moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate 
manifestations.  

40 percent:  Moderately severe; less than severe 
but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at 
least four or more times a year.  

60 percent:  Severe; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive 
of definite impairment of health.  

38 C.F.R. § 4.114 (2003).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  Such entitlement is constrained, though, by 
the provision that if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2003).  

The appellant has four service-connected disabilities: heart 
disease, rated 30 percent disabling; duodenal ulcer, rated 20 
percent disabling; left eye glaucoma, rated 10 percent 
disabling; and left ear hearing loss, rated noncompensable.  
The combined evaluation is 50 percent disabling.  The 
appellant does not currently have a sole disability ratable 
at 60 percent or more, or two or more disabilities, one of 
which is ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Thus, the appellant does not fall within 
the provisions of 38 C.F.R. § 4.16(a) (2003).  

However, it is established VA policy that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a) (2003).  

Prior to adjudicating these claims, the Board notes several 
areas where further evidentiary development would be helpful.  
The record shows that the Social Security Administration in 
an August 1999 decision found the appellant disabled as of 
September 21, 1998.  The evidence underlying that 
determination is not of record, and may be helpful in 
adjudicating the claim.  VA examinations have been 
accomplished recently regarding the duodenal ulcer, but not 
recently for the other disabilities, and none addressed 
adequately the impact of each disability on his 
employability.  Moreover, a VA Social and Industrial Survey 
would be helpful in determining the effect of the service-
connected disabilities on the appellant's employability.  

The case is REMANDED for the following development:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

2.  After obtaining from the appellant 
any necessary release, obtain from the 
Social Security Administration copies of 
all evidence supporting that agency's 
August 1999 decision that the appellant 
was disabled as of September 21, 1998.  
Associate all documents obtained with the 
claims file.  

3.  Arrange for the examiner who 
conducted the September 1999 VA spine 
examination to provide an addendum to the 
examination report addressing the 
following question:  Were the appellant's 
complaints of low back pain in service 
and following service related to his 
eventual L4-5 pathology?  If so, then 
what effect does the appellant's low back 
disorder have on his employability?  The 
examiner's opinions and its rationale 
should be set forth in a report to be 
associated with the claims file.  

If the examiner who conducted the 
September 1999 spine examination is not 
available to provide such an opinion, 
then schedule the appellant for another 
VA spine examination to address this 
question.  

4.  Schedule the appellant for a VA 
examination to determine the severity of 
his duodenal ulcer disease.  Provide the 
examiner with the claims file for review 
in conjunction with the examination.  The 
examiner should specify the 
symptomatology manifesting the duodenal 
ulcer; characterize the duodenal ulcer as 
causing moderate, moderately severe, or 
severe impairment; identify any 
impairment of health manifested by 
anemia, weight loss, periodic vomiting, 
recurrent hematemesis, melena, or pain 
only partially relieved by standard ulcer 
therapy; and define the frequency and 
duration of any recurring episodes of 
severe symptoms or any recurrent 
incapacitating episodes.  The examiner 
should also express an opinion as to the 
effect of the duodenal ulcer on the 
appellant's employability.  Record the 
rationale for the opinions expressed in a 
written report to be associated with the 
claims file.  

5.  Schedule the appellant for VA heart, 
visual, and audio-ear disease 
examinations to determine the effect on 
the appellant's employability of each 
service-connected disability.  Provide 
each examiner with the claims file for 
review in conjunction with the 
examination.  Each examiner should 
express an opinion as to the effect of 
each disability on the appellant's 
employability.  Record the rationale for 
the opinions expressed in a written 
report to be associated with the claims 
file.  

6.  Schedule the appellant for a VA 
Social and Industrial Survey to assess 
his employment history and day-to-day 
functioning.  Provide the examiner or 
examiners the claims file for review in 
conjunction with the examination.  Insert 
into the claims file a written copy of 
the report.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



